     Case 2:20-cv-00661-KJM-AC Document 13 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAURIE A. DEUSCHEL,                               No. 2:20-cv-00661 KJM AC PS
12                        Plaintiff,
13             v.                                       ORDER
14    PORTFOLIO RECOVERY
      ASSOCIATES, LLC, et al.,
15
                          Defendants.
16

17

18            Plaintiff, who is appearing pro se, filed her complaint on March 27, 2020. ECF No. 1. On

19   April 1, 2020, new civil case documents were issued setting the scheduling conference for this

20   case on October 7, 2020, and specifying that 14 days prior to the status conference (September

21   23, 2020) the parties were required to file a joint status report addressing various scheduling

22   matters. ECF No. 5 at 2. The deadline to file the joint status report has passed, and no report was

23   filed.

24            Accordingly, the scheduling conference currently set for October 7, 2020 is VACATED to

25   be re-set as necessary. The parties are ORDERED to submit a joint status report as described in

26   the new civil case documents no later than October 8, 2020. The clerk of court is ORDERED to

27   serve a copy of the new civil case documents (ECF No. 5) on plaintiff, along with a copy of this

28   order.
                                                        1
     Case 2:20-cv-00661-KJM-AC Document 13 Filed 09/24/20 Page 2 of 2

 1           Finally, Local Rule 110 provides that failure to comply with the Local Rules “may be
 2   grounds for imposition of any and all sanctions authorized by statute or Rule or within the
 3   inherent power of the Court.” The court notes that failure to file a timely joint status report may
 4   result in dismissal of this case for failure to prosecute.
 5   DATED: September 24, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
